Citation Nr: 0322353	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-16 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the additional disability 
of hepatitis C as a result of medical treatment by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1998 by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision dated June 26, 2002, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the veteran-appellant 
and the Secretary of Veterans Affairs, vacated the Board's 
June 26, 2002, decision and remanded the matter to the Board 
for further proceedings.

REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  See VAOPGCPREC 40-97.  As the veteran filed his claim 
after October 1, 1997, the amendments apply to his case.  

The record reveals that, when the veteran was seen at a VA 
outpatient clinic in June 1996, it was noted that the veteran 
had a history of alcoholism and polysubstance abuse and that 
he was still drinking. At a VA psychiatric examination in 
April 1998, the veteran admitted that used to drink heavily 
but claimed to have not used alcohol for a year. He also 
admitted that he had used cocaine, marijuana, speed, and 
downers.

VA laboratory studies performed in June 1996 showed that the 
veteran had very highly elevated liver enzymes, and the 
veteran was advised to come to the outpatient clinic and see 
a physician. In late July 1996, at the outpatient clinic, the 
veteran denied having a prior history of liver problems and 
he stated that he drank only occasionally. Laboratory 
studies, including a liver profile and a hepatitis profile, 
were ordered but not immediately performed.

In early August 1996, a VA physician prescribed a trial of 
valproic acid for the veteran as treatment for psychiatric 
symptoms. At a personal hearing in October 1998, the veteran 
testified that he "probably" took valproic acid for a month 
or a month and a half but stopped because he was having 
gastrointestinal symptoms. VA treatment records show that 
Depakote, a medication which contains valproic acid, was 
prescribed by a second VA physician in December 1996. The 
prescription for Depakote was filled by the VA pharmacy and 
made available to the veteran on December 17, 1996. The next 
day, December 18, 1996, at a VA outpatient clinic, the 
veteran told a VA physician that he would not take Depakote 
because it made him "comatose."

On December 18, 1996, laboratory tests performed included a 
hepatitis screen, which was positive for hepatitis C.

As noted in the joint motion by the parties before the Court, 
the veteran contends that he has drug-induced hepatitis C 
which was caused by valproic acid.  In the alternative, the 
veteran contends that his use of a drug containing valproic 
acid, prescribed by VA, exacerbated hepatitis C which pre-
existed the prescription of a drug containing valproic acid.  
He also contends that it was a medical error in judgment to 
prescribe for him a drug containing valproic acid when he had 
a long history of alcohol abuse and laboratory tests had 
shown possible liver damage.  

The joint motion by the parties before the Court stated that 
VA did not fulfill the duty to assist the veteran in the 
development of his claim and that another medical opinion 
should be obtained in this case.  As the joint motion, which 
was granted by the Court, is the law of this case, the case 
will be remanded so that the required medical opinion may be 
obtained.

Under the circumstances, this case is REMANDED for the 
following:

The veteran's claims file should be referred to a 
physician at a VA Medical Center who has training and 
expertise in diseases of the liver.  It is imperative 
that the reviewing physician review the pertinent 
records in the claims file and a copy of this REMAND.  
As required by the joint motion, the reviewing 
physician should note in his or her report whether the 
veteran's VA treatment records contain a written 
consent to the prescription of a drug containing 
valproic acid.  In light of his or her review of the 
pertinent records in the claims file and the findings 
of medical science, the reviewing physician should 
respond to the following questions:
(1)	Did the veteran's use in 1996 of a drug containing 
valproic acid, prescribed by VA, cause hepatitis C?
(2)	If your answer to the first question is in the 
affirmative, was hepatitis C at the time of VA's 
prescription of a drug containing valproic acid a known 
risk or a reasonably foreseeable result of the 
veteran's use of such drug?
(3)	Was it a medical error in judgment to prescribe a 
drug containing valproic acid in the veteran's case in 
1996?
(4)	Did the veteran's use in 1996 of a drug containing 
valproic acid aggravate (that is, increase the severity 
of the underlying condition) his hepatitis C?

A rationale for the opinions expressed should be 
provided by the reviewing physician.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case (SSOC) and an 
opportunity to respond thereto.  The SSOC should notify the 
veteran of the evidence which would be needed to substantiate 
his claim and whether VA or the claimant is expected to 
obtain and submit such evidence.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.
 
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




